Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 1 of 6 PAGEID #: 115




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO


 OHIOANS AGAINST CORPORATE                      :       Case No. 2:19-CV-4466
 BAILOUTS, et al,                               :
                                                :       Judge Sargas
          Plaintiffs,                           :
                                                :
 v.                                             :
                                                :
 FRANK LAROSE, et al,                           :
                                                :
          Defendants.                           :


                           DECLARATION OF MICHAEL ROBERSON



Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

      1. I am over 18 years of age and have personal knowledge of the facts stated herein.

      2. I am a resident and registered voter in the State of Nevada.

      3. I am currently the CEO of Advanced Micro Targeting, Inc. (“AMT”).

      4. AMT has been contracted for compensation by Ohioans Against Corporate Bailouts

         (“OACB”) to manage and supervise the effort in Ohio to obtain signatures for the petition

         to support the referendum on H.B. 6.

      5. I aware of the mandates contained in Ohio Rev. Code § 3501.381 and, in particular, the

         requirement that any person pay or being paid for supervising, managing, or otherwise

         organizing any effort to obtain signatures must pre-register with the Ohio Secretary of State

         through the filing of a Form 15.

      6. I am also aware that those who fall within the requirement Ohio Rev. Code § 3501.381 but

         who fail to timely file the Form 15 face criminal prosecution and that the related petition

         effort will be invalidated.


Declaration of Michael Roberson Page- 1 -
Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 2 of 6 PAGEID #: 116




   7. In light of the criminal penalties and the invalidation of the petition, and out of an

       abundance of caution to ensure that a person who might, after the fact, be found to be

       subject to within the requirement Ohio Rev. Code § 3501.381 but did not timely file the

       Form 15, AMT is requiring all of its applicants to have a Form 15 filed with the Ohio

       Secretary of State before beginning to work on the project for OACB. This inevitably

       delays the hiring process and, even more significant, further delays the time before such

       applicants once hired can actually be involved in any manner in the petition-circulating

       effort for OACB..

   8. During the application process, AMT’s Dallas hiring office, AMT’s IT/Verification

       department, the local Ohio office Project Manager, AMT’s Ohio State Director and I

       communicate on every Form 15.

   9. The Form 15 information for each AMT applicant is emailed to me by either the Dallas

       hiring office or the local Ohio project manager (depending on the application intake).

   10. I then complete the two Form 15s and emails it to the applicant, AMT’s Dallas hiring office

       and the local Ohio.

   11. Upon the applicant’s signing of the Form 15s, the signed Form 15s are then emailed to me

       by either the Dallas hiring office, the local Ohio project manager, or the applicant.

   12. I then review the completed and signed Form 15s and emails the same to OACB.

   13. I have spent the equivalent of a 40-hour work week every week since the beginning of the

       referendum petition effort to subject H.B. 6 to referendum in processing Form 15

       information. Time spent processing Form 15 information and forms keeps me from

       managing and supervising my company and the larger H.B. 6 referendum effort.

   14. OACB hand-delivers the signed Form 15s to the Ohio Secretary of State for filing and then

       scans and emails to me time-stamped copies.



Declaration of Michael Roberson Page- 2 -
Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 3 of 6 PAGEID #: 117




   15. Upon receiving the time-stamped scans of the filed Form 15s, I then review the file-

       stamped copies of the Form 15s and email the same to AMT’s Dallas hiring office, AMT’s

       IT/Verification department and AMT’s Ohio State Director.

   16. Only after the previous steps have been taken does the AMT hiring office communicate to

       the Ohio local project manager that the applicant is hired and authorized to work in Ohio.

   17. AMT maintains a database of scanned, file-stamped Form 15s and a spreadsheet of the

       same.

   18. This database is utilized by the local AMT petition processing manager in Columbus and

       AMT’s IT/Verification department to audit circulator signature.

   19. Prior to AMT entering into an agreement with a third-party vendor, AMT must explain the

       Ohio Form 15 process to the vendor and negotiate an agreement on the process to be

       followed, which is memorialized in the agreement.

   20. Depending on the vendor, either I complete the Forms 15s for signature by the vendor and

       the vendor’s circulators, or the vendor submits completed Form 15s to me.

   21. In either scenario, I review the completed and signed Form 15s for each vendor and each

       vendor’s circulators and on a daily basis, I then email the same to OACB.

   22. Much time is spent by me on a daily basis sending back Form 15s due to poor scan quality

       or mistakes in the completing of information for the Form 15s. I estimate that on most days

       I am occupied with Form 15 issues from 6:00 am PDT until past 10:00 pm PDT.

   23. OACB hand-delivers the signed Form 15s to the Ohio Secretary of State for filing and then

       scans and email to me time-stamped copies.

   24. I then review the file-stamped copies of the Form 15s and email the same to the vendor,

       AMT’s Dallas hiring office, AMT’s IT/Verification department and AMT’s Ohio State

       Director.



Declaration of Michael Roberson Page- 3 -
Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 4 of 6 PAGEID #: 118




   25. Only upon the vendor’s receipt from me of the applicable file-stamped Forms 15s, is a

       vendor and/or a vendor’s employee(s) authorized to work in Ohio.

   26. AMT maintains a database of scanned, file-stamped Form 15s and a spreadsheet of the

       same.

   27. This database is utilized by the local AMT petition processing manager in Columbus and

       AMT’s IT/Verification department to audit circulator signatures.

   28. AMT is now in the process of requiring each vendor to sign an affidavit(s) acknowledging

       under penalty of perjury: (i) that all signatures turned into AMT by the vendor were

       obtained from a list of circulators who had both Forms 15s filed with the Ohio Secretary

       of State prior to an any signature being obtained by such circulator, and (ii) that the

       manager of such circulator also had their own Form 15s (both versions) filed with the Ohio

       Secretary of State prior to any circulator collecting signatures under the manager’s

       supervision.

   29. All of the foregoing delays AMT’s contracting with third-party vendors, delays the ability

       of third-party vendors to hire applicants and get applicants into the field to exercise their

       1st Amendment rights.

   30. All told, AMT has expended hundreds of hours in complying with the Form 15

       requirements since beginning to work on the H.B. 6 referendum project.

   31. One of AMT’s staff informed me, upon request, that he spends an estimated 2-3 hours

       every day on Form 15 information and processing.

   32. A second AMT staff member, upon request, informed me that he spends 10-15% of his

       time on Form 15 information and processing.

   33. A third AMT staff member informed me, upon request, that she spends 1-2 hours per day

       on Form 15 information and processing.



Declaration of Michael Roberson Page- 4 -
Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 5 of 6 PAGEID #: 119
Case: 2:19-cv-04466-EAS-KAJ Doc #: 13 Filed: 10/09/19 Page: 6 of 6 PAGEID #: 120




                                 CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing will be served upon all counsel of record via the
Court’s ECF on the date of filing.


                                                       /s/ Curt C. Hartman




Declaration of Michael Roberson Page- 6 -
